909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. CARLTON, Petitioner-Appellant,v.John JABE, Respondent-Appellee.
No. 89-1796.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and RICHARD A. ENSLEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motions for appointment of counsel and briefs of the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner was convicted on August 14, 1986, of first degree murder and received a life sentence.  In his appeal to the Michigan Court of Appeals, he raised numerous issues.  Petitioner's petition for a writ of habeas corpus in the district court alleged:  (1) illegal search and seizure;  (2) denial of a speedy trial;  (3) improper reopening of the case;  (4) improper testimony admitted from a nurse about petitioner's medical record;  (5) ineffective assistance of counsel;  and (6) state court delay in ruling on his appeal.  The district court dismissed the action on the basis of nonexhaustion because the state appellate courts have not ruled on the issues presented by the petitioner.


4
Petitioner appealed the district court's decision.  In his appellate briefs, he complains of the delays he has encountered in exhausting his state court remedies.


5
The district court correctly determined that petitioner failed to exhaust his state court remedies and did not err in dismissing the habeas corpus action.  Prior to filing a habeas corpus action, a petitioner must present his claims to the Michigan Court of Appeals and the Michigan Supreme Court.   See Rose v. Lundy, 455 U.S. 509, 520 (1982);  Dombkowski v. Johnson, 488 F.2d 68, 70 (6th Cir.1973) (per curiam).  Although his claims have been presented to the Michigan Court of Appeals, neither that court nor the Michigan Supreme Court reviewed the claims prior to the filing of the instant 28 U.S.C. Sec. 2254 petition in the district court.


6
It is ORDERED that the motions for appointment of counsel be denied and the judgment of the district court be, and it hereby is, affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation